DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney D. Randal Ayers (Reg. No. 40,493) on 06/14/2022.

The application has been amended as follows: 

In the claims:
1. (Currently Amended) A base station antenna, comprising:
a backplane having a front surface and a rear surface;
a plurality of radiating elements that extend forwardly from the backplane;
a plurality of feed boards mounted in front of the backplane, each feed board having a respective group of one or more of the plurality of radiating elements mounted thereon; and
a calibration circuit that includes a plurality of components that are mounted in front of the backplane and at least one additional component that is mounted behind the backplane, 
wherein a first of the feed boards includes a first port of a first directional coupler, and a second port of the first directional coupler is on a rear side of the backplane, 
wherein the at least one additional component comprises at least a portion of a calibration combiner, and 
wherein the calibration combiner is implemented on a circuit board that does not have any radiating elements mounted thereon. 

8. (Currently Amended) A base station antenna, comprising:
a backplane having a front surface and a rear surface;
a plurality of radiating elements that extend forwardly from the backplane;
a plurality of feed boards mounted in front of the backplane, each feed board having a respective group of one or more of the plurality of radiating elements mounted thereon; and
a calibration circuit that includes a plurality of components that are mounted in front of the backplane and at least one additional component that is mounted behind the backplane,
wherein the calibration circuit includes a calibration circuit board that is mounted behind the backplane, 
wherein the calibration circuit includes a directional coupler that has a first port that is on a first of the feed boards and a second port that is on the calibration circuit board, and 
wherein the calibration circuit board does not have any radiating elements mounted thereon.

3. (Currently Amended) The base station antenna of Claim 1, wherein the feed boards are arranged in a plurality of columns.

Claims 2, 21 and 22 have been cancelled.

				 (End of Amendment)

					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 03/10/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 5-6 and 8-20  are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/14/2022
/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649